Title: To George Washington from George Clinton, 7 March 1796
From: Clinton, George
To: Washington, George


          
            Dear Sir
            Greenwich [Village, N.Y.] 7th March 1796.
          
          Owing to my not having been in Town for some Days past I did not receive your Letter as soon as might have been expected—I now inclose you an Answer respecting our Lands in Coxburgh which may be shewn to Mr Cooper—I think it proper at the same Time for your private Information to be a little more particular on the Subject; Knowing the Character and Circumstances of the Man, I have no Idea that he ever had any serious Intention to purchase our Lands (unless he could obtain them far below their value) or that he could command the ready Cash for the purpose yet lest I should be misstaken, the Price I have mentioned is what I think we ought not to reject if offered, and on the other hand we ought not to accept of less—Our first Sales were low tho quite as high as others sold for at the Time; but unfortunately we sold rather too much at the Commencement of the Settlement of that Quarter of the Country. These Sales however tended to inhance the value of our remaining Lotts and they have since increased in value far beyond the usual Interest of Money—Our first Sales you will recollect was at 2 Dollars pr Acre, the second at 3 Dollars and the last two Lotts I agreed to sell are at something better than 5 Dollars pr Acre with Interest

from the Date of the Agreement—I am of Opinion therefore that the remaining Lotts will command the like Price Admitting the value of Lands there to be stationary whereas I am inclined to believe they will yet continue to rise tho perhaps not in the same proportion they have hitherto done—It is obvious then that the only advantage in selling the whole together at 40/ pr Acre would be in receiving the Cash down and in an Excemption from the Trouble of retailing it out in Farms & receiving the Money in parcels and for this we must relinquish the Advantages which may accrue from their rising value—I shall however be willing & happy to conform to your Sentiments on the subject. I am with the highest Respect & Esteem Dear Sir Your Affectionate Humble Servant
          
            Geo: Clinton
          
        